Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 1 of 15 PagelD #: 2052

FILED

UNITED STATES DISTRICT COURT VANESSA L. ARMSTRONG, CLERK
WESTERN DISTRICT OF KENTUCKY
AT LOUISVILLE JUL 02 2019
UNITED STATES OF AMERICA U.S. DISTRICT COURT

ISMAEL GONZALEZ
DANTE DEWAYNE WATTS
ARIEL CRUZ

CARLOS CATALAN

The Grand Jury charges:

COUNT 1

WEST'N. DIST. KENTUCKY

SECOND SUPERSEDING INDICTMENT

NO. 3:16CR-82-CHB

18 U.S.C. §2

18 U.S.C. § 1956(a)(1)(B)(i)
18 U.S.C. § 1956(a)(1)(A)G)
18 U.S.C. § 1956(h)

18 U.S.C. § 1957(a)

18 U.S.C. § 924(c)(1)(A)

18 U.S.C. § 982(a)(1)(A)

21 U.S.C. § 841(a)(1)

21 U.S.C. § 841(b)(1)(A)

21 U.S.C. § 846

21 U.S.C. § 853

(Conspiracy to Possess with Intent to Distribute)

Beginning on or about May 3, 2016, and continuing to on or about July 8, 2016, in the

Western District of Kentucky, Jefferson County, Kentucky, the defendants, ISMAEL

GONZALEZ, DANTE DEWAYNE WATTS, ARIEL CRUZ, and CARLOS CATALAN,

knowingly and intentionally conspired with each other and others, known and unknown to the

Grand Jury, to possess with the intent to distribute | kilogram or more of a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance, as defined by Title

21, United States Code, Section 812; 50 grams or more of methamphetamine; 5 kilograms or more

of a mixture and substance containing a detectable amount of cocaine; and 400 grams or more of

a mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-

piperidinyl] propanamid, commonly known as “fentanyl,” Schedule II controlled substances, as
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 2 of 15 PagelD #: 2053

defined by Title 21, United States Code, Section 812, in violation of Title 21, United States Code,
Section 841(a)(1).

In violation of Title 21, United States Code, Sections 846 and 841(b)(1)(A).

Notice Pursuant to 21 U.S.C. § 851

DANTE WATTS, has been previously convicted of the following serious drug felony
offenses, and the release of the term of imprisonment (for more than twelve (12) months) was
within 15 years of the commencement of the offenses listed in the indictment, specifically:

On or about March 25, 1991, DANTE WATTS, was convicted of trafficking in a

controlled substance, under case number 90-CR-863, in Jefferson Circuit Court,

Jefferson County, Kentucky, a felony drug offense; and

On or about March 25, 1991, DANTE WATTS, was convicted of possession of a

controlled substance, under case number 90-CR-1531, in Jefferson Circuit Court,

Jefferson County, Kentucky, a felony drug offense; and

On or about August 11, 1994, DANTE WATTS, was convicted of dealing

cocaine, under case number 10D02-9401-CF-000003, in Clark Superior Court,

Clark County, Indiana, a felony drug offense.

ISMAEL GONZALEZ, has been previously convicted of a serious felony drug offense,

the release of the term of imprisonment (for more than twelve (12) months) was within 15 years

of the commencement of the offenses listed in the indictment specifically:

On or about October 6, 2005, ISMAEL GONZALEZ, was convicted of
possession of cocaine with intent to distribute, under case number 5:04-CR-89-
002, in United States District Court, Middle District of Georgia, a felony drug
offense.
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 3 of 15 PagelD #: 2054

The Grand Jury further charges:

COUNT 2
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about and between May 3, 2016 and July 8, 2016, in the Western District of
Kentucky, Jefferson County, Kentucky, the defendant DANTE DEWAYNE WATTS,
knowingly possessed a firearm, that is, a Taurus model PT 92AF, 9 millimeter semiautomatic
pistol, bearing serial number TVJ78651, and a FNH USA model FNS-9, 9 millimeter
semiautomatic pistol, bearing serial number GKU0055953, in furtherance of a drug trafficking
crime as charged in Count 1.

In violation of Title 18, United States Code, Section 924(c)({1)(A).

The Grand Jury further charges:

COUNT 3
(Conspiracy to Launder Monetary Instruments)

THE CONSPIRACY

In or about and between May 2016 and July 2016, in the Western District of Kentucky,
Jefferson County and elsewhere, the defendants, ISMAEL GONZALEZ and DANTE
DEWAYNE WATTS, did knowingly combine, conspire, and agree with each other and with other
persons, known and unknown to the Grand Jury, to commit offenses against the United States in

violation of Title 18, United States Code, Section 1956, to wit:
to knowingly conduct and attempt to conduct a financial transaction affecting interstate
or foreign commerce, which involved the proceeds of a specified unlawful activity,
that is dealing in controlled substances in violation of the laws of the United States,
with the intent to promote the carrying on of specified unlawful activity, that is drug
dealing, and that while conducting and attempting to conduct such financial transaction
knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity in violation of Title 18, United States Code, Section
1956(a)(1)(A)(i).
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 4 of 15 PagelD #: 2055

MANNER AND MEANS
The manner and means used to accomplish the objectives of the conspiracy included,
among others, the following: after WATTS and GONZALEZ decided on a price for the
controlled substances described in Count 1, WATTS directed J.J. to deliver approximately
$400,000 of the currency in her possession to GONZALEZ. On or about July 1, 2016, J.J.
delivered this currency to a location specified by GONZALEZ.

In violation of Title 18, United States Code, Section 1956(h).

The Grand Jury further charges:

COUNTS 4-39
(Laundering of Monetary Instruments)

On or about the dates set forth below, in the Western District of Kentucky, Jefferson
County, Kentucky, and elsewhere, the defendant, DANTE DEWAYNE WATTS, and others,
known and unknown to the Grand Jury, aiding and abetting each other and others, knowingly
conducted and attempted to conduct the following financial transactions, affecting interstate and
foreign commerce, which involved the proceeds of specified unlawful activity, that is, dealing in
controlled substances in violation of the laws of the United States, knowing that the transactions
were designed, in whole and in part, to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of a specified unlawful activity, and while conducting and
attempting to conduct such financial transactions, knew the property involved in each financial

transaction represented the proceeds of some form of unlawful activity:
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 5 of 15 PagelD #: 2056

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Date Casino Financial Bank Acct/Cash
Transaction Transaction

4 9/18/15 Las Vegas Sands_ | $28,480 Cash Purchase of Chips
LLC DBA The
Venetian

5 9/19/15 Las Vegas Sands_ | $15,760 Cash Purchase of Chips
LLC DBA The .
Venetian

6 9/22/15 Las Vegas Sands_ | $40,000 PNC ending 1239
LLC DBA The Check Deposit | (Watts checking)
Venetian (Check 029121)

7 9/30/15 Aztar Indiana $30,000 PNC ending 1239
Gaming CoLLC _ | Check Deposit (Watts checking)
DBA Tropicana (Check 9030)
Evansville

8 10/2/15 Aztar Indiana $20,700 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

9 10/5/15 Aztar Indiana $20,000 PNC ending 1239
Gaming CoLLC | Check Deposit (Watts checking)
DBA Tropicana (Check 9035)
Evansville

10 10/6/15 Aztar Indiana $60,000 PNC ending 1239
Gaming Co LLC Check Deposit (Watts checking)
DBA Tropicana (Check 9036)
Evansville

11 11/4/15 Aztar Indiana $103,400 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

12 11/6/15 Aztar Indiana $16,235 PNC ending 1239
Gaming CoLLC | Check Deposit (Watts checking)
DBA Tropicana (Check 9051)
Evansville

 

 
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 6 of 15 PagelD #: 2057

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Date Casino Financial Bank Acct/Cash
Transaction Transaction

13 11/12/15 | Aztar Indiana $25,000 PNC ending 1239
Gaming CoLLC | Check Deposit | (Watts checking)
DBA Tropicana (Check 9055)
Evansville

14 11/20/15 Aztar Indiana $105,318 Cash Out/Redemption of
Gaming Co LLC Chips
DBA Tropicana
Evansville

15 12/1/15 Aztar Indiana $32,915 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

16 12/1/15 Aztar Indiana $14,000 PNC ending 1239
Gaming Co LLC Check Deposit (Watts checking)
DBA Tropicana (Check 9067)
Evansville

17 12/3/15 Aztar Indiana $15,000 PNC ending 1239
Gaming Co LLC | Check Deposit (Watts checking)
DBA Tropicana (Check 9068)
Evansville

18 12/3/15 Aztar Indiana $15,000 PNC ending 1239
Gaming CoLLC | Check Deposit | (Watts checking)
DBA Tropicana (Check 9069)
Evansville

19 12/23/15 | Aztar Indiana $30,610 Cash purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

20 12/23/15 | Aztar Indiana $10,000 PNC ending 1239
Gaming Co LLC Check Deposit (Watts checking)
DBA Tropicana (Check 9086)
Evansville

21 12/27/15 | Aztar Indiana $22,250 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

 

 
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 7 of 15 PagelD #: 2058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Date Casino Financial Bank Acct/Cash
Transaction Transaction

22 12/28/15 | Aztar Indiana $24,600 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

23 12/29/15 Aztar Indiana $10,000 PNC ending 1239
Gaming Co LLC Check Deposit (Watts checking)
DBA Tropicana (Check 9095)
Evansville

24 12/29/15 | Aztar Indiana $30,000 PNC ending 1239
Gaming CoLLC | Check Deposit | (Watts checking)
DBA Tropicana (Check 9096)
Evansville

25 1/5/16 Aztar Indiana $13,600 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

26 1/5/16 Aztar Indiana $96,525 Cash Out/Redemption of
Gaming Co LLC Chips
DBA Tropicana
Evansville

27 1/6/16 Aztar Indiana $37,100 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

28 1/6/16 Aztar Indiana $40,000 PNC ending 1239
Gaming Co LLC | Check Deposit (Watts checking)
DBA Tropicana (Check 9104)
Evansville

29 2/7/16 Blue Sky Casino _| $11,870 Cash Purchase of Chips
LLC DBA French
Lick Resort Casino

30 2/8/16 Blue Sky Casino | $13,940 Cash Purchase of Chips
LLC DBA French
Lick Resort Casino

 

 
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 8 of 15 PagelD #: 2059

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Date Casino Financial Bank Acct/Cash
Transaction Transaction

31 2/9/16 Blue Sky Casino $115,475 Cash Out/Redemption of
LLC DBA French Chips
Lick Resort Casino

32 2/10/16 Blue Sky Casino $20,000 Kentucky Telco ending 9970-
LLC DBA French _ | Check Deposit 0020 (Watts checking)
Lick Resort Casino | (Check 4481) ($19,000 Deposited)

33 2/11/16 Aztar Indiana $23,700 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

34 2/12/16 Aztar Indiana $10,000 PNC ending 1239
Gaming CoLLC | Check Deposit —_| (Watts checking)
DBA Tropicana (Check 9128)
Evansville

35 2/25/16 Aztar Indiana $54,600 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

36 2/29/16 Aztar Indiana $20,000 PNC ending 1239
Gaming Co LLC Check Deposit (Watts checking)
DBA Tropicana (Check 9144)
Evansville

37 3/19/16 Aztar Indiana $31,300 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

38 3/21/16 Aztar Indiana $54,400 Cash Purchase of Chips
Gaming Co LLC
DBA Tropicana
Evansville

39 3/22/16 Aztar Indiana $100,000 Kentucky Telco ending 9970-
Gaming Co LLC | Check Deposit | 0020 (Watts checking)
DBA Tropicana (Check 9174)
Evansville

 

In violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

8

 
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 9 of 15 PagelD #: 2060

The Grand Jury further charges:
COUNTS 40-44
(Laundering of Monetary Instruments)
On or about the dates set forth below, in the Western District of Kentucky, Jefferson
County, Kentucky, and elsewhere, the defendant, DANTE DEWAYNE WATTS, knowingly
conducted and attempted to conduct the following monetary transactions, using property of a value

greater than $10,000, affecting interstate and foreign commerce, knowing the property involved

the proceeds of specified unlawful activity, that is, dealing in controlled substances in violation of

the laws of the United States:

 

 

 

 

 

 

 

 

 

 

 

COUNT | DATE MONETARY FINANCIAL PROPERTY

TRANSACTION INSTITUTION

40 4/24/14 Purchase of $12,232 PNC ending 1239 2109 Date Street
cashier’s check (Watts checking)
PRISM Title &
Closing

41 5/29/14 Purchase of vehicle Fidelity Automotive | 2006 BMW 750i
$13,980 cash DBA Clark County

Auction

42 10/2/14 Purchase of vehicle Fidelity Automotive | 2006 Audi A8

$10,105 cash DBA Clark County
Auction

43 4/27/16 Purchase of $60,000 Kentucky Telco 12600 Blackthorn
cashier’s check to ending 9970-0020 Trace
Dante Watts/Weber & | (Watts checking)
Rose

44 5/13/16 Purchase of Kentucky Telco 12600 Blackthorn
$12,111.37 cashier’s | ending 9970-0020 Trace
check to Freibert & (Watts checking)
Mattingly

 

In violation of Title 18, United States Code Section, 1957(a).

 
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 10 of 15 PagelD #: 2061

NOTICE OF FORFEITURE

As a result of committing offenses in violation of Title 18, United States Code, Sections
1956(a)(1)(A)(i), 1956(a)(1)(B)(i), 1956(h), and 1957(a); and Title 21, United States Code,
Sections 841 and 846, as alleged in this Second Superseding Indictment, felonies punishable by
imprisonment for more than one year, the defendants, ISMAEL GONZALEZ, DANTE
DEWAYNE WATTS, ARIEL CRUZ, and CARLOS CATALAN, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 982(a)(1), and Title 21, United States
Code, Section 853, any and all property constituting, or derived from proceeds the defendants
obtained, directly and indirectly, as a result of the offenses, and any and all of the defendants’
property involved in, used, or intended to be used (and any property traceable thereto), in any
manner or part, to commit or to facilitate the commission of the violations alleged in this Second
Superseding Indictment, including but not limited to:

a. Kentucky Telco Credit Union, Member Account #xxx9970-0020 (Watts checking)

(approximately $89,676.89);

b. Real Property located at 219 Maxey Road, Harris County, Houston, Texas,
including all buildings and improvements thereon and appurtenances thereto;

C. Real Property located at 513 Amy Avenue, Jefferson County, Louisville,
Kentucky, including all buildings and improvements thereon and appurtenances thereto;

d. Real Property located at 12600 Blackthorn Trace, Jefferson County, Louisville,
Kentucky, including all buildings and improvements thereon and appurtenances thereto;

e. Real Property located at 3426 and 3426R Grand Avenue, Jefferson County,
Louisville, Kentucky, including all buildings and improvements thereon and appurtenances

thereto;

10
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 11 of 15 PagelD #: 2062

f. Real Property located at 3512 Greenwood Avenue, Jefferson County, Louisville,

Kentucky, including all buildings and improvements thereon and appurtenances thereto;

g. Real Property located at 2109 Date Street, Jefferson County, Louisville,

Kentucky, including all buildings and improvements thereon and appurtenances thereto;

h. $195,810.00 in U.S. Currency;

i. $2,448.00 in U.S. Currency;

j. $230,085.00 in U.S. Currency;

k. a Breitling for Bentley Motors Special Edition Certified Chronometer Watch in

18kt Yellow Gold with 596 Full Cut Diamonds;

1. Money Judgment representing the proceeds of the offenses charged herein; and

m. If any of the above-described forfeitable property, as a result of any act or

omission of the defendants,

1.

2.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other

property of the defendants up to the value of the above-described forfeitable property.

11
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 12 of 15 PagelD #: 2063

Pursuant to Title 18, United States Code, Section 982(a)(1)(A) and Title 21, United States

Code, Section 853.

 

A ™ . CoP
RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC: RBB/AMS

12
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 13 of 15 PagelD #: 2064

UNITED STATES OF AMERICA v. ISMAEL GONZALEZ, DANTE DEWAYNE WATTS, ARIEL CRUZ and
CARLOS CATALAN.

PEN TIES

Count I: NL 10 yrs./NM Life/$10,000,000/both/NL 5 yrs. Supervised Release
NL 15 yrs./NM Life/$20,000,000/both/NL 10 yrs. Supervised Release (with notice of 1 prior felony drug
conviction)
NL 25 yrs/NM Life/$20,000,000/both/NL 10 yrs. Supervised Release (with notice of 2 prior felony drug
convictions)
Count 2: NL 5 yrs. consecutive/$250,000/both/NM 5 yrs. Supervised Release
Counts 3-39 NM 20 yrs./$500,000/both/NM 3 yrs. Supervised Release (each count)(Gonzalez, Watts, Johnson)
Counts 40-44 NM 10 yrs./$250,000/both/NM 3 yrs. Supervised Release (each count)(Watts)
Forfeiture

NOTICE

ANY PERSON CONVICTED OF AN ENSE AGAINST THE UNITED STATES S. L BE SUBJECT TO
SPECIAL ASSESSMENTS, FINES, RE UTION & COSTS.

SPECIAL SSMEN

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed
after November 11, 1984, as follows:

Misdemeanor: $25 per count/individual Felony: $100 per count/individual
$125 per count/other $400 per count/other

FINES
In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless
the court issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the

United States Attorney's Office with a current mailing address for the entire period that any part of the fine remains
unpaid, or you may be held in contempt of court. 18 U.S.C. § 3571, 3572, 3611, 3612

Failure to pay fine as ordered may subject you to the following:
1, INTEREST and PENALTIES as applicable by law according to last date of offense.

For offenses occurring after December 12, 1987:
No INTEREST will accrue on fines under $2,500.00.

INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at the time of sentencing.
This rate changes monthly. Interest accrues from the first business day following the two-week period after the date a fine

is imposed.

PENALTIES of:
10% of fine balance if payment more than 30 days late.

15% of fine balance if payment more than 90 days late.
2. Recordation of a LIEN shall have the same force and effect as a tax lien.
3. Continuous GARNISHMENT may apply until your fine is paid.
18 U.S.C. §§ 3612, 3613
If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE of not more than the

greater of $10,000 or twice the unpaid balance of the fine; or IMPRISONMENT for not more than 1 year or both. 18
U.S.C. § 3615
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 14 of 15 PagelD #: 2065

RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to
make restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. §
3663

APPEAL
If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

1. That you deposit the entire fine amount (or the amount due under an installment schedule during the time of your
appeal) in an escrow account with the U.S. District Court Clerk, or

2. Give bond for payment thereof.
18 U.S.C. § 3572(g)
PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be
made payable to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

LOUISVILLE: — Clerk, U.S. District Court
106 Gene Snyder U.S. Courthouse

601 West Broadway

Louisville, KY 40202

502/625-3500

BOWLING GREEN: Clerk, U.S. District Court
* 120 Federal Building

241 East Main Street

Bowling Green, KY 42101

270/393-2500

OWENSBORO: Clerk, U.S. District Court
126 Federal Building

423 Frederica

Owensboro, KY 42301

270/689-4400

PADUCAH: Clerk, U.S. District Court
127 Federal Building

501 Broadway

Paducah, KY 42001

270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 3:16-cr-00082-CHB-LLK Document 344 Filed 07/02/19 Page 15 of 15 PagelD #: 2066

FORM DBD-34
JUN.85

No. 3:16CR-82-CHB

UNITED STATES DISTRICT COURT

Western District of Kentucky
At Louisville

THE UNITED STATES OF AMERICA

vs.

ISMAEL GONZALEZ
DANTE DEWAYNE WATTS
ARIEL CRUZ
CARLOS CATALAN

SECOND SUPERSEDING INDICTMENT

Count 1
Conspiracy to Possess with Intent to Distribute
21 U.S.C. §§846 and 841(b){1)(A)

Count 2
Possession of a Firearm in Furtherance
of a Drug Trafficking Crime
18 U.S.C. §924(c)(1)(A)

Count 3
Conspiracy to Launder Monetary Instruments
18 U.S.C. §1956(h)

Counts 4-39
Laundering of Monetary Instruments
18 U.S.C. §§1956(a)(1)(B)(i) and 2

Counts 40-44
Laundering of Monetary Instruments
18 U.S.C. §1957(a)

Forfeiture

 

 

A true bill.

 

 

Foreperson

 

Filed in open court this 2™ day of July, 2019. IP | L ip D

VANEBOA |, ARMSTRONG, CLERK
Juice CUS

 

 

Bail, $
U.S. DISTRICT COURT
WEST'N. DIST. KENTUCKY

 

 
